      Case 1:20-cv-06933-MKV-SLC Document 15 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RENEE BRYANT,

                                 Plaintiff,
                                                         CIVIL CASE NO. 20 Civ. 6933 (MKV) (SLC)
             -v-
                                                                        ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         A summons has been issued to Plaintiff’s counsel for Defendant Commissioner of Social

Security. (ECF No. 14). Accordingly, the Court’s Order of Service (ECF No. 13) is VACATED.


Dated:             New York, New York
                   April 13, 2021                                 SO ORDERED
